771 N.W.2d 769 (2009)
PEOPLE Of The state of Michigan, Plaintiff-Appellee,
v.
Daniel James McKELVIE, Defendant-Appellant.
Docket No. 138368. COA No. 288693.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the January 12, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes that, contrary to the Court of Appeals characterization of the defendant's application as relating to a motion for relief from judgment, the defendant's application sought leave to appeal a judgment of conviction. The application was properly denied, however, due to the lack of merit in the grounds presented.